DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 54-80 in the reply filed on 07/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-57, 65-69, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000) and in further view of Casola et al. (U.S. Patent Application Publication No. 2008/0041401)
Regarding claim 54, DeBusk discloses an apparatus for applying negative pressure to a wound (Fig. 1, feat. 12; ¶0035), the apparatus comprising: a negative pressure source (Fig. 1, feat. 22; ¶0040) configured to couple via a fluid flow path (Fig. 1, feat. 24; ¶0040) to a wound dressing (Fig. 1, feat. 20; ¶0040) and provide negative pressure to the wound dressing (¶0040); a sensor configured to monitor pressure in the fluid flow path (Fig. 1, feat. 26; ¶0040); a controller (Fig. 1, feat. 28; ¶0041) configured to: determine that the wound dressing is coupled to a wound (¶0050-0051 – see discussion below) from a change in the magnitude of pressure in the fluid flow path over a time duration (¶0047 – the pressure level detected by the pressure sensor is used to determine the system leak rate; the time between samples being taken is the time duration), determine that the wound dressing is not coupled to the wound (¶0050-0051– the open-system determination) from the change in the magnitude of the pressure in the fluid flow path over the time duration (¶0047 - the pressure level detected by the pressure sensor is used to determine the system leak rate; the time between samples being taken is the time duration), and output a second indication different from the first indication denoting that the wound dressing is not coupled to the wound (¶0051).
DeBusk explicitly discloses (1) a closed-system threshold, (2) a leak-detected threshold, and (3) an open-system threshold and corresponding messages generated by the microprocessor (¶0050-0051). However, DeBusk implicitly discloses a system comprising four states with respect to the leak rate. DeBusk discloses that the system generates a closed-system alarm message if the leak rate is below the closed-system threshold, that the system generates a leak-detected alarm message if the leak rate is determine that the wound dressing is coupled to the wound.
Furthermore DeBusk discloses that the leak rate would be above the closed-system threshold may be caused by an open fluid flow path or an unsealed wound dressing (¶0050). In either of these cases, the pressure measured by the pressure sensor would be essentially steady state because the negative pressure source would be attempting to pull the atmospheric pressure down to the target pressure range, and the constant airflow from the atmosphere into the fluid flow path would bring the fluid flow path to a constant, steady state pressure. Therefore, DeBusk inherently discloses that the controller is configured to determine that the wound dressing is not coupled to the wound from the change in the magnitude of the pressure in the fluid flow path over the time duration being indicative of a steady state condition while the negative pressure source maintains negative pressure in the fluid flow path within the target pressure range.
DeBusk does not disclose that the controller is configured to determine that the wound dressing is coupled to a wound dressing from a change in a magnitude of pressure in the fluid flow path over a time duration being indicative of a chaotic condition while the negative pressure source maintains negative pressure in the fluid flow path within a target pressure range or that the controller is configured to output a first indication denoting that the wound dressing is coupled to the wound.
Radl teaches a suction pump for negative pressure wound therapy (Fig. 1, feat. 102; ¶0020) and means for monitoring patient compliance using the pump (Abstract). Radl teaches that compliant usage of the suction pump is usage of the pump during which medically effective suction or negative pressure is being applied to the wound (¶0010) and that compliant usage should be monitored in order to bill at least in part based upon actual effective usage of the pump in order to prioritize the quality and effectiveness of the care (¶0004-0006). In order for medically effective suction to be applied to the wound, the wound dressing (Fig. 1, feat. 12; ¶0020) connected to the pump via a fluid flow path (Fig. 1, feat. 14; ¶0020) would need to be coupled to the wound. Radl teaches that the pump comprises a controller (Fig. 3, feat. 200; ¶0025) comprising various subsystems for recording the compliant usage of the pump (¶0025 and 0026). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk so that the controller is configured to determine that the wound dressing is coupled to a wound and output a first indication denoting that the wound dressing is coupled to the wound in order to monitor the compliant usage of the apparatus and improve the quality and effectiveness of care as taught by Radl.
Casola teaches a system and method for negative pressure wound therapy (Casola: Abstract). Casola teaches that, when a wound dressing is coupled to a wound, and negative pressure is applied to the wound, exudates from the wound and other prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl so that the controller is configured to determine that the wound dressing is coupled to a wound from a change in a magnitude of pressure in the fluid flow path over a time duration being indicative of a chaotic condition while the negative pressure source maintains negative pressure in the fluid flow path with a target pressure range 
Regarding claim 55, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. As discussed above, Radl teaches a suction pump that monitors and records compliant usage of the pump (¶0025 and 0026). The recording of data implies that the pump includes a memory device in which the controller is storing data. Therefore, DeBusk in view of Radl and in further view of Casola discloses that the controller is further configured to: in response to the determination that the wound dressing is coupled to the wound, store, in a memory device, device usage data indicating a compliant use of the negative pressure source.
Regarding claim 56, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. Radl further teaches that non-compliant usage of the suction pump should also be monitored in order to automatically shut the pump off in the event of non-compliant usage, and aid in the determination of the cause of non-compliant usage (¶0043-0044). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the controller is further configured to: in response to the determination that the wound dressing is not coupled to the wound, store, in a memory device, device usage data including a misuse use of the negative pressure source in order to automatically shut the negative pressure source off and aid in the determination of the cause of the misuse as taught by Radl.
Regarding claim 57, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. DeBusk further discloses that data associated with the device usage data comprises one or more of a pressure level, an alarm, an exudate level, an event log, or a therapy duration.
Regarding claim 65, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. As discussed above, Radl teaches that compliant usage of the apparatus is usage during which medically effective negative pressure is being applied to the wound (¶0010) and that compliant and non-compliant usage should be monitored and recorded in order to determine the effective usage of the pump in order to prioritize the quality and effectiveness of care when determining how to bill the patient (¶0004-0006 and ¶0040-0044). Therefore, DeBusk in view of Radl and in further view of Casola discloses that the first indication denotes a compliant use of the negative pressure source, and the second indication denotes a non-compliant use of the negative pressure source.
Regarding claim 66, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. As discussed above, Radl teaches that compliant and non-compliant usage should be monitored and recorded (¶0040-0044). The recording of data implies that the pump includes a memory device in which the controller is storing data. Therefore, DeBusk in view of Radl and in further view of Casola discloses that the controller is further configured to: output the first indication for storage in a memory device, or output the second indication for storage in the memory device.
Regarding claim 67, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. DeBusk further discloses that the apparatus is configured to transmit data regarding alarm conditions, such as the open-system alarm which indicates that the device is not coupled to a wound, to a computer system via a communication network (DeBusk: ¶0052). Radl further teaches that data indicating compliant usage may be transmitted to computing devices via a communication network (Radl: ¶0029-0031). Therefore, DeBusk in view of Radl and in further view of Casola discloses that the controller is further configured to: output the first indication by causing a transmitter to transmit the first indication to a computing device via a communication network or output the second indication by causing the transmitter to transmit the second indication to the computing device via the communication network.
Regarding claim 68, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. Radl further teaches that the suction pump may have an alphanumeric display for displaying reports indicating compliance and non-compliance data to a user (¶0025, 0026, and 0040-0043). Therefore, DeBusk in view of Radl and in further view of Casola discloses that the controller is further configured to: output the first indication for presentation to a user, or output the second indication for presentation to the user
Regarding claim 69, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. DeBusk further discloses that the fluid flow path comprises at least one lumen (¶0040).
Regarding claim 71, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. As discussed above, Radl teaches that the suction pump may automatically be shut off in response to a non-compliant usage (¶0040-0043), and non-compliant usage includes the wound being uncoupled from the wound dressing. As discussed above, Casola teaches that, in order to maintain negative pressure within a target therapeutic range, the negative pressure source must supply negative pressure in response to pressure changes within the dressing coupled to the wound (Casola: ¶0139). Therefore, DeBusk in view of Radl and in further view of Casola discloses that the controller is configured to activate and deactivate the negative pressure source responsive to the first indication or the second indication.
Regarding claim 72, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54. DeBusk further discloses that the negative pressure source is configured to perform negative pressure therapy when the magnitude of the time duration is maintained within the target pressure range (¶0003, 0040, and 0047).
Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000), in further view of Casola et al. (U.S. Patent Application Publication No. 2008/0041401), and in further view of Turner et al. (U.S. Patent Application Publication No. 2011/0008179).
Regarding claim 58, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54, but does not disclose that the controller is further configured to compare a measure of irregularity of the change in the magnitude over the time duration to a threshold to determine whether the change in the magnitude over the time duration is indicative of the steady state condition.
Turner teaches a negative pressure wound therapy system (Turner: Fig. 1, feat. 10; ¶0065) comprising a pressure sensor for monitoring the pressure in the system (Turner: ¶0066). The system taught by Turner comprises a control loop for controlling the speed of the pump in the system, with the pressure measured by the pressure sensor comprising an input to the control loop (Turner: ¶0067-0072). Turner teaches that feeding an averaged pressure value to the control loop instead of the raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in the control loop in response to the pressure value (Turner: ¶0069 and 0072). The instant specification discloses that statistical operations may be used to generate a measure of irregularity (Instant specification: ¶0069) and that the average, or mean, of the pressure signal is a statistic that may be used (Instant specification: ¶0082). As discussed above, DeBusk discloses an apparatus comprising a controller configured to compare a change in the magnitude of the pressure in the fluid flow path to a threshold (DeBusk: ¶0050-0051). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the controller is further configured to compare a measure of irregularity of the change in the magnitude over the time duration to a threshold to determine whether the change in the magnitude over the time duration is indicative of the steady state condition in order to minimize jitter and noise, and reduce the likelihood of false alarms as taught by Turner.
Regarding claim 59, DeBusk in view of Radl, in further view of Casola, and in further view of Turner discloses the apparatus of claim 58. DeBusk further discloses a pressure sampling interval of 30 seconds (¶0047), which means that the minimum time duration to which an average would be responsive to would be 30 seconds. Therefore, DeBusk in view of Radl, in further view of Casola, and in further view of Turner discloses that the measure of irregularity is responsive to the change in the magnitude of at least 1 second, 10 seconds, 30 seconds, 1 minute, or 5 minutes.
Regarding claim 60, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54.
As discussed above, with respect to claim 58, Turner teaches that using an averaged pressure value instead of a raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in a control loop in response to the pressure value (Turner: ¶0069 and 0072). As discussed above, the instant specification discloses that statistical operations may be used to generate a measure of irregularity (Instant specification: ¶0069) and that the average, or mean, of the pressure signal is a statistic that may be used (Instant specification: ¶0082). Additionally, determining whether or not the measure of irregularity satisfies a threshold corresponding to a steady-state condition is one way of determining whether or not the output value is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the controller is further configured to: perform a statistical operation, a trending operation, a filtering operation, a cumulative summation operation, or a low-pass filtering operation on the magnitude over the time duration to generate an output value; and determine that the change in the magnitude over the time duration is indicative of the steady state condition in response to a determination that the output value is indicative of the steady state condition in order to minimize jitter and noise, and reduce the likelihood of false alarms as taught by Turner.
Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000), in further view of Casola et al. (U.S. Patent Application Publication No. 2008/0041401), and in further view of Patel et al. (U.S. Patent Application Publication No. 2010/0313958).
Regarding claim 61, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54, but does not discloses that the controller is configured to determine that the change in the magnitude over the time duration is indicative of the steady state condition from a time domain representation of the magnitude over the time duration and a frequency domain representation of the magnitude over the time duration.
Patel teaches a system and method for detecting and classifying events in a system of fluid conduits employing a single sensor (Abstract; ¶0006). The disclosure of Patel is reasonably pertinent to the problem faced by the inventor of the claimed invention because it concerns signal processing methods for analyzing the output from a pressure sensor to determine the state of a system of fluid conduits (¶0006) and is therefore relevant to the methods of wound coupling detection disclosed by the instant application (Instant specification: ¶0065-0092). Patel teaches an event detection and classification system (Figs. 11 and 12; ¶0082-0087) comprising a Cepstrum filter, which is the inverse Fourier transform of the natural log of the Fourier transform of the preprocessed pressure signal (¶0070). The resulting Cepstrum signal (¶0084-0085) incorporates information from both time domain and frequency domain representations of the pressure signal due to the incorporation of both the forward and inverse Fourier transforms in its calculation. Patel teaches that a signal processing method incorporating a Cepstrum filter provides reliable detection and classification of fluid events in a system of fluid conduits employing a single sensor (¶0106). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the controller is configured to determine that the change in the magnitude over the time duration is indicative of the steady state condition from a time domain representation of the magnitude over the time duration and a frequency domain representation of the magnitude over the time duration so that the apparatus may reliably detect and classify the steady state condition as taught by Patel.
Regarding claim 62, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54, but does not discloses that the controller is further configured to compare the magnitude over the time duration to a pressure pattern to determine whether the change in the magnitude over the time duration is indicative of the steady state condition.
As discussed above, Patel teaches a system and method for detecting and classifying events in a system of fluid conduits employing a single sensor (Abstract; ¶0006). Patel teaches an event classification system which, in part, involves the comparison of a pressure signal to a series of templates in order to determine which template matches the signal best and classify it (Fig. 12; ¶0084-087). Patel teaches that a signal processing method incorporating such a system provides reliable detection and classification of fluid events in a system of fluid conduits employing a single sensor (¶0106). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the controller is further configured to compare the magnitude over the time duration to a pressure pattern to determine whether the change in the magnitude over the time duration is indicative of the steady state condition
Regarding claim 63, DeBusk in view of Radl, in further view of Casola, and in further view of Patel discloses the apparatus of claim 62. 
Patel further teaches that the system should save templates for possible events (Fig. 11; ¶0082) and that the classification system compares a given pressure signal of an event to all saved templates in order to determine the template that matches the pressure signal the best (Fig. 12, feat. 280; ¶0086-0087). In a negative pressure wound therapy system comprising a steady state condition and a chaotic condition, it would be obvious to save patterns corresponding to each condition in order to detect and classify any future events corresponding to those conditions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl, in further view of Casola, and in further view of Patel so that the pressure pattern is indicative of pressure in the fluid flow path when the wound dressing is coupled to the wound while the negative pressure source maintains negative pressure in the fluid flow path within the target pressure range so that the apparatus may reliably detect and classify events corresponding to the wound dressing being coupled to the wound.
Regarding claim 64, DeBusk in view of Radl, in further view of Casola, and in further view of Patel discloses the apparatus of claim 62. 
Patel further teaches that the system should save templates for possible events (Fig. 11; ¶0082) and that the classification system compares a given pressure signal of an event to all saved templates in order to determine the template that matches the pressure signal the best (Fig. 12, feat. 280; ¶0086-0087). In a negative pressure wound prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl, in further view of Casola, and in further view of Patel so that the pressure pattern is indicative of pressure in the fluid flow path when the wound dressing is not coupled to the wound while the negative pressure source maintains negative pressure in the fluid flow path within the target pressure range so that the apparatus may reliably detect and classify events corresponding to the wound dressing being coupled to the wound.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000), in further view of Casola et al. (U.S. Patent Application Publication No. 2008/0041401), and in further view of Bybordi et al. (U.S. Patent Application Publication No. 2004/0054338).
Regarding claim 70, DeBusk in view of Radl and in further view of Casola discloses the apparatus of claim 54, but does not disclose that the fluid flow path comprises a plurality of lumens.
Bybordi teaches a negative pressure wound therapy device comprising a multi-lumen negative pressure delivery tube (Abstract). Bybordi teaches that a multi-lumen tube advantageously allows for medications to be delivered to the wound simultaneously with negative pressure, or for multiple lumens to be employed for prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl and in further view of Casola so that the fluid flow path comprises a plurality of lumens so that medications can be delivered to the wound simultaneously with negative pressure as taught by Bybordi.
Claim 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000).
Regarding claim 73, DeBusk discloses a method of operating a negative pressure wound therapy apparatus (Fig. 2, feat. 100; ¶0047), the method comprising: providing negative pressure (Fig. 2, feat. 104; ¶0047) to a wound dressing (Fig. 1, feat. 20; ¶0040) via a fluid flow path (Fig. 1, feat. 24; ¶0040) using a negative pressure source (Fig. 1, feat. 22; ¶0040); monitoring with a sensor pressure in the fluid flow path (Fig. 1, feat. 26; Fig. 2, feats. 102 and 106; ¶0040 and 0047); determining whether the wound dressing is not coupled to a wound (¶0050-0051 – please see the discussion with respect to claim 54 in paragraphs 6-8 above) from a change in a magnitude of pressure in the fluid flow path over a time duration (¶0047 – the pressure level detected by the pressure sensor is used to determine the system leak rate; the time between samples being taken is the time duration) being indicative of a steady state condition while maintaining negative pressure in the fluid flow path within a target pressure range (Please see paragraphs 7 and 8 above); in response to determining that the wound dressing is not coupled to the wound from the change in magnitude over the time duration, outputting a second indication different from the first indication denoting that the wound dressing is not coupled to the wound (¶0051).
DeBusk does not disclose a method comprising outputting a first indication denoting that the wound dressing is coupled to the wound in response to determining that the wound dressing is coupled to the wound from the change in the magnitude over the time duration.
As discussed above, Radl teaches a suction pump, and method of use thereof, for negative pressure wound therapy (Fig. 1, feat. 102; ¶0020) and means for monitoring patient compliance using the pump (Abstract). Radl teaches that compliant usage of the suction pump is usage of the pump during which medically effective suction or negative pressure is being applied to the wound (¶0010) and that compliant usage should be monitored in order to bill at least in part based upon actual effective usage of the pump in order to prioritize the quality and effectiveness of the care (¶0004-0006). In order for medically effective suction to be applied to the wound, the wound dressing (Fig. 1, feat. 12; ¶0020) connected to the pump via a fluid flow path (Fig. 1, feat. 14; ¶0020) would need to be coupled to the wound. Radl teaches that the pump comprises a controller (Fig. 3, feat. 200; ¶0025) comprising various subsystems for recording the compliant usage of the pump (¶0025 and 0026). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk so that the method comprises outputting a first indication denoting that the wound dressing is coupled to the wound in response to determining that the wound dressing is coupled to the wound from the change in the magnitude over the time duration in order to monitor the compliant usage of the apparatus and improve the quality and effectiveness of care as taught by Radl.
Regarding claim 74, DeBusk in view of Radl discloses the method of claim 73. As discussed above, Radl teaches a suction pump that monitors and records compliant usage of the pump (¶0025 and 0026). The recording of data implies that the pump includes a memory device in which the controller is storing data. Therefore, DeBusk in view of Radl discloses that the method further comprises storing, in a memory device, device usage data associated with a compliant use of the negative pressure wound therapy apparatus in response to determining the wound dressing is coupled to the wound.
Regarding claim 75, DeBusk in view of Radl discloses the method of claim 74. Radl further teaches that the device usage data may comprises a therapy duration (Radl: ¶0043). Therefore, DeBusk in view of Radl discloses that the device usage data comprises one or more of a pressure level, an alarm, an exudate level, an event log, or a therapy duration.
Regarding claim 76, DeBusk in view of Radl discloses the method of claim 73. Radl further teaches that non-compliant usage of the suction pump should also be monitored in order to automatically shut the pump off in the event of non-compliant usage, and aid in the determination of the cause of non-compliant usage (¶0043-0044). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by DeBusk in view of Radl so that the method further comprises storing, in a memory device, device usage data associated with a misuse use of the negative pressure wound therapy apparatus in response to determining the wound dressing is not coupled to the wound in order to automatically shut off the negative pressure source off and aid in the determination of the cause of the misuse as taught by Radl.
Claims 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000), and in further view of Turner et al. (U.S. Patent Application Publication No. 2011/0008179).
Regarding claim 77, DeBusk in view of Radl discloses the method of claim 73, but does not disclose that said determining comprises comparing a measure of irregularity of the change in the magnitude over the time duration to a threshold.
As discussed above, Turner teaches a negative pressure wound therapy system (Turner: Fig. 1, feat. 10; ¶0065) comprising a pressure sensor for monitoring the pressure in the system (Turner: ¶0066). The system taught by Turner comprises a control loop for controlling the speed of the pump in the system, with the pressure measured by the pressure sensor comprising an input to the control loop (Turner: ¶0067-0072). Turner teaches that feeding an averaged pressure value to the control loop instead of the raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in the control loop in response to the pressure value (Turner: ¶0069 and 0072). The instant specification discloses that statistical operations may be used to generate a measure of irregularity (Instant specification: ¶0069) and that the average, or mean, of the pressure signal is a statistic that may be used (Instant specification: ¶0082). As discussed above, DeBusk discloses an prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Radl so that said determining comprises comparing a measure of irregularity of the change in the magnitude over the time duration to a threshold in order to minimize jitter and noise, and reduce the likelihood of false alarms as taught by Turner.
Regarding claim 78, DeBusk in view of Radl and in further view of Turner discloses the method of claim 77. DeBusk further discloses a pressure sampling interval of 30 seconds (¶0047), which means that the minimum time duration to which an average would be responsive to would be 30 seconds. Therefore, DeBusk in view of Radl and in further view of Turner discloses that the measure of irregularity is responsive to the change in the magnitude of at least 1 second, 10 seconds, 30 seconds, 1 minute, or 5 minutes.
Regarding claim 79, DeBusk in view of Radl and in further view of Turner discloses the method of claim 73.
As discussed above, with respect to claim 77, Turner teaches that using an averaged pressure value instead of a raw pressure value minimizes jitter and noise in the signal and reduces the likelihood of false alarms in a control loop in response to the pressure value (Turner: ¶0069 and 0072). As discussed above, the instant specification discloses that statistical operations may be used to generate a measure of irregularity (Instant specification: ¶0069) and that the average, or mean, of the pressure signal is a prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Radl so that it further comprises performing a statistical operation, a trending operation, a filtering operation, a cumulative summation operation, or a low-pass filtering operation on the magnitude over the time duration to generate an output value, wherein said determining comprises determining whether the change in the magnitude over the time duration is indicative of the steady state condition in response to determining that the output value is indicative of the steady state condition in order to minimize jitter and noise, and reduce the likelihood of false alarms as taught by Turner.
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Patent Application Publication No. 2015/0133829) in view of Radl et al. (U.S. Patent Application Publication No. 2008/0005000) and in further view of Patel et al. (U.S. Patent Application Publication No. 2010/0313958).
Regarding claim 80, DeBusk in view of Radl discloses the method of claim 73, but does not disclose that the method further comprises comparing the magnitude over the time duration to a pressure pattern to determine whether the change in the magnitude over the time duration is indicative of the steady state condition.
As discussed above, Patel teaches a system and method for detecting and classifying events in a system of fluid conduits employing a single sensor (Abstract; ¶0006). Patel teaches an event classification system which, in part, involves the comparison of a pressure signal to a series of templates in order to determine which template matches the signal best and classify it (Fig. 12; ¶0084-087). Patel teaches that a signal processing method incorporating such a system provides reliable detection and classification of fluid events in a system of fluid conduits employing a single sensor (¶0106). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by DeBusk in view of Radl so that it further comprises comparing the magnitude over the time duration to a pressure pattern to determine whether the change in the magnitude over the time duration is indicative of the steady state condition so that the method may reliably detect and classify the conditions in the fluid flow conduit based on the pressure sensor as taught by Patel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karpowicz et al. (U.S. Patent Application Publication No. 2007/0016152) discloses a system for negative pressure wound therapy with a method for detecting loss of suction.
Brydon et al. (U.S. Patent No. 6,240,921) discloses a method for automatic stop-start control of a breathing apparatus based on patient detection.
Baloa Welzien et al. (U.S. Patent Application Publication No. 2015/0231350) discloses a system for detecting patient disconnection in a CPAP device.
Nip et al. (U.S. Patent Application Publication No. 2013/0085462) discloses a wound treatment system.
Robinson et al. (U.S. Patent Application Publication No. 2011/0245682) discloses a negative pressure wound therapy system.
Kimm et al. (U.S. Patent No. 5,161,525) discloses a system and method for controlling a ventilation system based on patient detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781